ORDER

PER CURIAM:
AND NOW, this 24th day of February, 1997, Frederick S. Schofield, III, having been disbarred by consent from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated September 25, 1996; the said Frederick S. Scho-field, III, having been directed on December 18,1996, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Frederick S. Schofield, III, is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.